     Case 3:18-cv-00361-JLS-DEB Document 215 Filed 02/11/21 PageID.2369 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MYCHAL ANDRA REED,                               Case No.: 18-cv-00361-JLS (DEB)
12                                     Plaintiff,
                                                        ORDER: GRANTING PLAINTIFF’S
13     v.                                               REQUEST FOR ADEQUATE
                                                        COMMUNICATION; REQUIRING
14     DANIEL PARAMO, et al.,
                                                        STATUS REPORT; AND VACATING
15                                  Defendants.         STATUS CONFERENCE
16
                                                        [DKT. NO. 214]
17
18          Before the Court is Plaintiff’s Request for Adequate Communicat[ion] During
19    Settlement Conference. Dkt. No. 214. The Court GRANTS Plaintiff’s Request as follows:
20    on or before February 18, 2021, Defendants must file a Status Report describing what
21    accommodations Plaintiff will receive so he can participate in a Mandatory Settlement
22    Conference (“MSC”) in a confidential setting, and when these accommodations will be in
23    place. The Court will reset the MSC upon receipt of Defendants’ Status Report.
24    //
25    //
26    //
27    //
28    //

                                                    1
                                                                             18-cv-00361-JLS (DEB)
     Case 3:18-cv-00361-JLS-DEB Document 215 Filed 02/11/21 PageID.2370 Page 2 of 2



 1          In light of this Order, the Court VACATES the February 18, 2021 Status
 2    Conference.
 3          IT IS SO ORDERED.
 4    Dated: February 10, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                       18-cv-00361-JLS (DEB)
